DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/11/2022 has been entered. Claims 1, 2, and 5 are currently amended.  Claims 4 and 7 have been cancelled.  Claims 1-3 and 5-6 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, beginning at page 3, filed on 1/11/2022, with respect to 112(b) rejection has been fully considered and is persuasive.  The 112(b) rejection is withdrawn.

Applicant's argument, beginning at page 3, filed on 1/11/2022, with respect to 102 rejection has been fully considered and is persuasive.  The 102 rejection is withdrawn.  However, the amendment necessitates new ground of rejection set forth in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Phipps et al (US 20150064491 A1).
Regarding claim 1, Phipps teaches a paint composition [abstract].  The paint can be used to the surface of a constructional element (e.g., interior walls, ceilings and floors of a dwelling place), and the like [0014], meeting the claimed architectural coating.  The composition comprises binder in a latex [0013].  “The binder may be a natural and/or synthetic resin such as, for example, latex-based binders such as polymers and copolymers based on acrylics” [0105]; and “the amount of binder is present in an amount of from about 5% to about 30% by weight, based on the total weight of the paint composition” [0106].  The paint composition also comprises rheology modifier including sodium silicate in amount up to about 5% by weight based on the total weight of the paint composition [0095].
The examiner submits that the aforementioned 5-30% of binder resin overlaps the claimed 0.1-50% of latex resin.
The sodium silicate reads on the claimed water-soluble silicate.  It would have been obvious to one of ordinary skill in the art at the time of filing to select sodium silicate as the rheology modifier in Phipps’ composition, as it is expressly disclosed as being useful in this application. It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See MPEP 2144.07.
With the amount of sodium silicate being the aforementioned 0-5%, and the binder resin being 5-30%, the sodium silicate is in the range of 0-50% of the binder resin, as determined by the examiner (from 0 to 5/(5+5)), overlapping the claimed 10-50% of the latex resin.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Regarding claim 2, the claimed “stabilizes the pH of the composition” is an effect of the composition.  Since the prior art teaches the same composition as stated above, the same effect is expected to be present.

Regarding claim 5, Phipps teaches extender pigments filler [0080], thickeners [0095], and binder [0097].

Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phipps et al (US 20150064491 A1) as applied to claim 1 above, and further in view of Sano et al (US 3977888 A).
Regarding claims 3 and 6, Phipps teaches the coating composition in claim 1.  Phipps does not teach the weight ratio of silicon dioxide to alkali metal oxide for the sodium silicate and potassium silicate.
Sano teaches an inorganic coating composition with alkali silicate [title].  The preferable molar ratio of silicon dioxide to alkali metal oxide in the alkali silicate is 1.0-5.0 when sodium or potassium is used as the alkali metal [C4L47-51].  It is equivalent to a silicon dioxide to alkali metal oxide weight ratio of 0.98-4.90 for sodium silicate, and 0.64-3.22 for potassium silicate, as determined by the examiner.
Sano teaches that the coating composition can be “coated on various materials such as asbestos-cement sheets, gypsum board, particle board, cement block, plywood, steel plate, aluminum plate, concrete wall, and mortar wall” [C5L10-14], which is the same as the constructional element in Phipps teaching as stated above.  It would have been obvious to one of ordinary skill in the art at the time of filing to select an alkali silicate with a silicon dioxide to alkali metal oxide weight ratio of 0.98-4.90 for sodium silicate, and 0.64-3.22 for potassium silicate, in Phipps composition, as they are expressly disclosed by Sano as being suitable for its intended application. The silicon dioxide to alkali metal oxide weight ratio of 0.98-4.90 for sodium silicate, and 0.64-3.22 for potassium silicate overlap the claimed higher than 3.3 for sodium silicate and higher than 2.4 for potassium silicate.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762